January 10, 2000

Dear State Medicaid Director:
I enclose a copy of Your Guide to Choosing Quality Health Care, which was developed by the
Agency for Health Care Policy and Research (AHCPR). The guide is directed to consumers of
health care. It is intended to help consumers in choosing health plans, doctors, treatments,
hospitals and long-term care providers. While AHCPR developed the guide for a general
audience, you may also find it useful as you develop materials for Medicaid beneficiaries.
Sincerely,

Timothy M. Westmoreland
Director
Enclosure
cc:
All HCFA Adminstrators
All HCFA Associate Regional Administrators for
Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Senior Health Policy Analyst
National Governor’s Association

QUALITY
CHOICES

Your Guide to

Choosing

Quality

Health Care

Health Plans
Doctors
Treatments
Hospitals
Long-Term Care

Agency for Healthcare Research and Quality

On December 6, 1999, under Public Law 106-129, the Agency for Health Care
Policy and Research (AHCPR) was reauthorized and renamed the Agency for
Healthcare Research and Quality (AHRQ). The law authorizes AHRQ to
continue its research on the cost, quality, and outcomes of health care, and
expands its role to address patient safety and medical errors.
Visit our Web site at www.ahrq.gov for more information about AHRQ.

This guide was developed by the Agency for Healthcare Research and Quality
(AHRQ), formerly the Agency for Health Care Policy and Research (AHCPR), in
cooperation with other agencies of the U.S. Department of Health and Human
Services, and other public- and private-sector health organizations. AHRQ is the
lead Federal agency charged with sponsoring and conducting research on the quality
and outcomes of health care services, as well as the cost, use, and access to those
services. For more information on AHRQ-sponsored research and products, call
1-800-358-9295, or visit AHRQ’s Web site at http://www.ahrq.gov/. For information
on resources available from the U.S. Department of Health and Human Services,
visit the Department’s gateway Web site, http://www.healthfinder.gov/.

A Message from the Director of AHRQ
Health care quality varies in this country—a lot. For example, some health plans and
doctors simply do a better job than others of helping you stay healthy and getting you better
if you are ill.
Research shows that Americans want and value quality health care. And that’s a good
thing. Because when you make health care choices that offer the best possible care, you
are most likely to get the best possible results.
So when it comes to making major health care decisions—about health plans, doctors,
treatments, hospitals, and long-term care—how can you tell which choices offer quality
health care, and which do not?
Fortunately, more and more public and private groups are working on ways to measure
and report on the quality of health care. This means there is more and more information
to help you make choices that improve the quality of your own care.
The goal of this guide is to help you find and use such information to choose quality
health care. It can also help you measure quality for yourself according to what is most
important to you. You can trust the information in this guide because it is based on
research about what people want and need in order to make quality health care choices.
Here are some important things to remember as you make such choices:
Quality matters. It can be measured, and it can be improved.
Take part in every decision about your health.
See yourself and your doctor as a team. You need to work together to
get the best care.
Ask questions, and make sure you understand the answers. The only “bad”
question is the one you wish you had asked.
Remember that “more” is not always “better.” It is always a good idea to find
out why a test or treatment is needed and how it can help you.
Find and use reliable health care information. Ask your doctor or nurse, use
your library, explore the Internet.... This guide has many resources for
you to try.
I urge you to keep and use this guide. It can help you and your family answer many of
the health care questions you will have.
Make quality health care choices. Your good health, and your family’s, depends on it.

John M. Eisenberg M.D.

Before
Begin
you

High-quality health care is something we all want. But research shows that
many people do not have the information they need to make informed health
care choices. The first step is to understand what quality means and how it is
measured. To find out, read:
A Quick Look At Quality . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
This guide can help you find and use information about quality that is based on
research. You can use this information as you make five important health care
decisions:
1 Choosing a Health Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
2 Choosing a Doctor . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
3 Choosing Treatments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
4 Choosing a Hospital . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
5 Choosing Long-Term Care . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
It also tells how you can:

• Improve communication with your doctor . . . . . . . . . . . . . . . . 17
• Keep track of your personal health history . . . . . . . . . . . . . . . . 20
• Get only the tests you need, and the most
accurate results . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

• Find self-help groups for the support you need . . . . . . . . . . . . 26
• Make informed decisions about elective
(non-emergency) surgery . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

• Find reliable health information on the Internet . . . . . . . . . . . . 46
Each section also has a “Quick-Check for Quality” checklist, which summarizes
the major ways you can check for quality health care. If you want more detailed
information, refer to the resources at the end of each section. A convenient tearout page of all five “Quick-Check for Quality” checklists is on page 47.
Please note that this guide is not meant to be read cover-to-cover, all at
once. Save it, and use it as a reference when you need it.
Also, it isn’t necessary or practical for any one person to do everything this guide
suggests. Pick and choose what you need and what feels comfortable for you to try.

A Quick look
at Quality
Quality health care means doing the right thing, at the right time, in the right
way, for the right person—and having the best possible results.
Although we would like to think that every health plan, doctor, hospital, and
other provider gives high-quality care, this is not always so. Quality varies, for
many reasons.
Fortunately, there are scientific ways to measure health care quality. These tools,
called measures, have mostly been used by health professionals. They use
measures to check up on and improve the quality of care they provide.
But there is some quality information you can use right now to help you compare your health care choices. And more and more is becoming available all the
time. Many public and private groups are working to improve and expand health
care quality measures. The goal is to make these measures more reliable,
uniform, and helpful to consumers in making health care choices.

What is Measured?
There are two main types of quality measures that can help you choose quality
health care: consumer ratings and clinical performance measures. Both types
are based on “outcomes research.”
Outcomes research measures the end results of health care practices and treatments. For example, after treatment, is the pain gone? Can the patient carry out
his or her daily activities? Is he/she satisfied with his or her care?
1. Consumer ratings (or “consumer satisfaction” information). These
look at health care from the consumer’s point of view. For example, do
doctors in the plan communicate well? Do members get the health services
they need?
Many consumer ratings of health plans are based on a survey called the
Consumer Assessment of Health Plans (CAHPS) and on the HEDIS member satisfaction survey, which includes CAHPS questions (read on for more
about HEDIS). For more information on CAHPS, see pages 4-5 in the
“Choosing a Health Plan” section.

1

A Quick look
at Quality
2. Clinical performance measures (also sometimes called “technical
quality” measures). An example of some widely used clinical performance measures is the Health Plan Employer Data and Information Set
(HEDIS). These measures look at how well a health care organization prevents and treats illness. For example, one HEDIS clinical performance
measure looks at whether children get the immunizations (shots) they need
when they need them.
See pages 5-6 in the “Choosing a Health Plan” section for more
information on HEDIS.

What Should I Look For?
Quality Reports. You may be able to find consumer ratings, clinical performance measures, or both in quality reports. Quality reports go by different
names, including performance reports and report cards. Quality reports don’t tell
you which health care choices are the best. But they can help you decide which
are best for you, based on the things that are most important to you.
See pages 5-7 in “Choosing a Health Plan” and pages 34-35 in “Choosing a
Hospital” for more information about quality reports.
Accreditation Reports. Another way to compare quality is to use information
about accreditation. Accreditation is a “seal of approval.” It is mainly used for
health care organizations such as health plans, hospitals, and nursing homes.
To earn accreditation, organizations must meet national standards, often including clinical performance measures. Organizations choose whether to participate
in accreditation programs. Therefore, you will not find accreditation information
on every nursing home, for example.
For more information on accreditation, see pages 7-8 in “Choosing a Health
Plan,” page 25 in “Choosing Treatments,” page 33 in “Choosing a Hospital,” and
pages 42-44 in “Choosing Long-Term Care.”

2

Choosing
Health Plan
a

Today there are more health plans to choose from than ever before. Not everyone has a choice. But if you do, this section can help you choose the plan that
offers the best quality for you and your family.
The quality of health plans varies widely. In 1997, a study published by the National Committee for Quality Assurance
(NCQA) showed differences in the ways managed care
Look for a plan that:
organizations provide access to care, keep people healthy,
■ Has been rated highly by its
treat illness, deliver high-quality service, and satisfy
members on the things that are
important to you.
patients. For example, studies show that treating heart
■ Does a good job of helping people
attack patients with beta blocker drugs saves lives.
stay well and get better.
The NCQA found that in some health plans, most
■ Is accredited, if that is important
to you.
heart attack patients got beta blockers. In other health
■ Has the doctors and hospitals you
plans, only one in three did.

Quick-Check
for Quality ✔

want or need.

Research shows that Americans say that quality is the
most important thing they think about when choosing a
■ Provides services where and
when you need them.
health plan. But research also shows that few people under■ Meets your budget.
stand their options well enough to make an informed choice.
■ Provides the benefits you need.

Your Health Plan Affects Many Things:
• Who will care for you (doctors and other health care providers), and how
much choice you will have.
• What kind of care you will receive (for example, which preventive services
are covered?).
• Where you will receive your care (which hospitals, for example).
• When you will receive your care (will you receive it when you need it?).
• How you will be cared for (the quality of care you receive).
• How much you will pay.

What Are Your Choices?
The two major types of health plans are “fee-for-service” and “managed care.”
Managed care plans can go by many names: Health Maintenance Organization
(HMO); Preferred Provider Organization (PPO); Individual Practice Association
(IPA); and Point of Service (POS) plan, to name a few. But different groups do
not always define these names the same way.
3

Choosing
Health Plan
a

Do not be confused by whether the plan is a “fee-for-service” plan, or whether the
plan is one of the many kinds of managed care plans. What you need to understand is not the plan’s label, but the characteristics of the plan. Research shows
that it is important to understand your options and how they affect your choice
of providers and services, costs, and quality of care.

How to Make Decisions Based on Quality.
The next section lists several questions you may want to consider when choosing
a health plan. These questions are based on research about what consumers want
to know when choosing health plans. Under each question you will find more
information to help you choose the plan that is right for you. You also will find a
way to compare the health plans you are looking at. Here’s how:
• Read the questions. Which are most important to you in choosing a health
plan?
• Under each question you have chosen, write the names of the plans. Space
is provided for comparing three plans.
• Read and think about the information under each question. Then ask yourself the question. If the answer is “yes” for a plan, check the box under its
name.
Of course, the answers to these questions may not be as simple as “yes” or
“no.” Still, these questions should help you to think about and
compare your health plan choices.
• Do this for all the questions you have chosen. Which plan or plans have
the most check marks?

Rate Your Health Plan Choices.
1. Do members rate the plan highly on things that are important to me?
Plan: _________
Yes

Plan: _________

Plan: ___________

Yes

Yes

Before you join a plan, it is hard to know what kind of care you will get. One
way to find out is to learn what members of the plan say about it. This kind of
information is called consumer ratings or consumer satisfaction information.
More and more States, businesses, health plans, Medicare, and even the Federal
Government’s personnel office are starting to use a survey called Consumer
4

Choosing
Health Plan
a

Assessment of Health Plans (CAHPS). It tells them what members think of the
plans they are in. CAHPS was designed by national experts in health care quality, under a project funded by the Agency for Healthcare Research and Quality.
Also, NCQA has added CAHPS survey questions to its own member satisfaction
survey. The NCQA survey is part of its performance measurement program,
called HEDIS (see page 6 for more information).
The information from the CAHPS surveys is summarized in reports to help you
compare health plans and decide which one is best for you. Here are examples
of the kind of information you will find in a report that is based on CAHPS
survey questions:
• Do members get the health services they need? Without long waits?
• How easy is it for members to get a doctor they are happy with?
• How easy is it to see a specialist?
• Do doctors in the plan listen carefully?
• Do they explain things well?
• Are office staff polite and helpful?
• Is the health plan’s customer service good at giving information and helping
with problems?
• Do members have too many forms to fill out?
• How do members rate the care from the doctors and other health care
providers in the plan? How do they rate their plan overall?
Find out where the survey information came from. Is it CAHPS, HEDIS, or another source? Are you satisfied that it is a reliable source? Who collected the data?
How can you find consumer ratings? Ask your employer, Medicare or Medicaid
office, or the health plan if a CAHPS or HEDIS survey report is available. If
not, ask if there are other consumer ratings.
You also may want to check your phone book for your State’s department of
health, or the insurance commissioner’s office. For more help in finding your
State health insurance contact, write or call the National Association of
Insurance Commissioners, Executive Headquarters, 2301 McGee, Suite 800,
Kansas City, MO 64108-2604; telephone 816-842-3600 or, if busy 816-3747175. The information also is available at its Web site: http://www.naic.org.
5

Choosing
Health Plan
a

2a. Does the plan provide preventive services to help keep people well?
Plan: _________

Plan: _________

Plan: ___________

Yes
Yes
Yes
2b. Does it do a good job of helping them get better when they are sick?
Plan: _________
Yes

Plan: _________

Plan: ___________

Yes

Yes

The Health Plan Employer Data and Information Set (HEDIS) uses various
types of quality measures. The HEDIS clinical performance measures are
based on information such as members’ medical records. These measures help
to compare how well plans prevent and treat illness. For example, one HEDIS
measure looks at how many adult smokers or recent quitters were advised to
quit by a health professional in the plan. Another looks at whether two-yearolds are up to date on recommended shots. Some other HEDIS measures look
at breast cancer screening, prenatal care, and at eye exams to prevent blindness
in people with diabetes.
States, employers, health plans, and groups like the California-based Pacific
Business Group on Health use HEDIS performance measures to prepare reports
for consumers. These reports are known as performance reports, report cards,
or various other names. They also may include HEDIS member satisfaction
ratings or other consumer ratings.
To find out if there is performance measure information available on the plans
you are looking at, ask your employer, Medicare or Medicaid office, or the
health plan. Or, call your State department of health or the insurance commissioner’s office.
When you read the report, check to see where the measures came from. Are
you satisfied that it is a reliable source?
3. Is the plan accredited?
Plan: _________
Yes

Plan: _________

Plan: ___________

Yes

Yes

Many health plans choose to be reviewed and accredited (given a “seal of
approval”). Contact the following organizations to find out if the plans you are
looking at are accredited, or find out from the plans.
6

Choosing
Health Plan
a

• The National Committee for Quality Assurance (NCQA) evaluates and
rates managed care plans using more than 50 standards. The standards
focus on efforts to continuously improve quality of care; doctors’ credentials (training, licensing, and other background information); members’
rights and responsibilities; preventive health services; and whether appropriate health care services are provided.
Visit NCQA’s Web site http://www.ncqa.org to generate a report card on
one of hundreds of health plans. You can also call 1-888-275-7585 or
1-800-839-6487 to ask for the following information:
An Accreditation Status List, which lists all the health plans NCQA has
reviewed. (No charge)
A copy of a 2-page Accreditation Summary Report for any health plan
reviewed since July 1995. ($3 per report by mail; free on the Web)
• The Joint Commission on Accreditation of Healthcare Organizations
(JCAHO) evaluates and accredits all types of health care organizations.
JCAHO standards focus on patient-related areas it views as most closely
related to improving health outcomes. The standards cover: rights,
responsibilities, and ethics; continuity of care; education and communication; health promotion and disease prevention; leadership; management of
personnel and health information; and continuous quality improvement.
Call 630-792-5800 to ask for information on specific accredited managed
care or other organizations. Or visit the JCAHO Web site:
http://www.jcaho.org. Information on accredited organizations is free of
charge.
• The American Accreditation HealthCare Commission/URAC develops
accreditation standards and programs for managed care. Its Network
Standards address five general areas: network management, utilization management (checking to see that health care resources are used appropriately),
quality management, credentialing, and member participation and protection.
Call 202-216-9010 for information on accredited organizations. Or, for a
free list of accredited organizations, visit the Commission/URAC’s Web
site at http://www.urac.org/directory/default.htm.

7

Choosing
Health Plan
a

4. Does the plan have the doctors and hospitals I want or need?
Plan: _________
Yes

Plan: _________

Plan: ___________

Yes

Yes

Here are some questions to think about:
Are you happy with your current doctors?
Call their offices to find out which plans they are in. You may
be able to choose a plan that will allow you to keep seeing those
doctors without paying extra.
Do you want to make sure the plan includes the kinds of doctors you
will want to see?
Call the plans you are looking at to get a list of their doctors and
other providers. Or, ask your employer’s benefits manager.
And remember, the hospital you go to often depends on the plan you are in and
where your doctor has privileges. If going to a certain hospital is very important
to you, keep that in mind when choosing a plan.
5. Does the plan provide the benefits I need?
Plan: _________
Yes

Plan: _________

Plan: ___________

Yes

Yes

Which health care services are most important to you and your family? On the
next page, mark the boxes next to those services that you want or need. There are
extra spaces in which to write other services. Then, check the health plan materials from your employer or the plans. Or, ask your employer’s benefits manager or
the plan’s customer service office. Do the plans provide the services that you
checked?

8

Choosing
Health Plan
a

ARE THESE SERVICES COVERED?

PLAN A

PLAN B

PLAN C

Cancer screening (colorectal cancer
tests, mammograms, Pap smears, etc.)
Cholesterol screening
Immunizations (shots)
Prenatal care
Well-baby care
Care for a pre-existing condition (one
you have before joining the plan)
Diabetes supplies
Dental exams/treatments
Eye exams/glasses/contact lenses
Hearing exams/hearing aids
Outpatient prescription medicines
Medical equipment for use at home
Mental health services
Physical therapy
Hospice care
Counseling to stop smoking
Drug and alcohol counseling
Alternative treatments (such as
acupuncture or chiropractic services)
Home health care
Adult day care
Nursing home care

9

Choosing
Health Plan
a

6. Do the doctors, pharmacies, and other services in the plan have
convenient times and locations?
Plan: _________

Plan: _________

Plan: ___________

Yes

Yes

Yes

Here are some questions you may want to call the plan to find out:
Are the services close enough to home or work?
Are they on convenient routes for public transportation?
Is parking available?
Are offices open in the evenings and on weekends?
7. Does the plan meet my budget?
Plan: _________

Plan: _________

Plan: ___________

Yes

Yes

Yes

Use the health plan materials from your employer or the plans to answer these
questions:
PLAN A

How much will the premium cost me
each month?
If there is a deductible, how much will I
have to pay before the plan starts to pay
for medical care?
For prescription medicines?
How much will I have to pay
(co-payment) each time I use a service?
Doctor visit
Hospital visit
Prescription

10

How much more will I need to pay if I go
outside the health plan’s network of
doctors, hospitals, and other providers to
get services?

PLAN B

PLAN C

Choosing
Health Plan
a

SOURCES OF ADDITIONAL INFORMATION

Choosing and Using a Health Plan.
Details health plan choices, benefits, costs,
and suggestions for getting the most from
your plan. 29 pages. Free.
Agency for Healthcare Research
and Quality
Publications Clearinghouse
P.O. Box 8547
Silver Spring, MD 20907
1-800-358-9295
Web site: http://www.ahrq.gov/consumer/

Medicare Compare.
http://www.medicare.gov/MPHCompare/
Home.asp is an interactive database with
detailed information on Medicare’s health plan
options. Medicare offers a variety of free
guides on its Web site,
http://www.medicare.gov
or call the Medicare Hotline:1-800-633-4227

How to Choose a Health Plan and
Straight Talk About Health Plans. Free.
American Association of Health Plans.
202-778-3200
Web site: http://www.aahp.org (click “For
Consumers”)

Guide to Health Insurance. Covers different kinds of plans and coverage, changing
jobs, and answers frequently asked health
insurance questions. 15 pages. Free.
Health Insurance Association
of America
1201 F Street, N.W., Suite 500
Washington, DC 20004-1204
202-824-1600
Web site: http://www.hiaa.org

Putting Patients First. Contains a guide
to patients’ rights and responsibilities, lists
resources for 170 conditions and diseases,
and has a consumer’s checklist for evaluating
health plans. 24 pages. Free.
National Health Council
1730 M St., N.W., Suite 500
Washington, DC 20036-4505
202-785-3910
Web site: http:www.nationalhealthcouncil.org

Choosing Quality: Finding the Health
Plan That’s Right For You. Helps consumers evaluate health plans. Covers what to
look for, plan accreditation, report cards, and
ways to evaluate quality. Glossary. 4 pages.
Free.
National Committee for Quality
Assurance, Publications Center
1-888-275-7585
Web site: http://www.ncqa.org

Nine Ways to Get the Most from Your
Managed Health Care Program. Topics
include referrals, prescription drug coverage,
getting care when you are seriously ill, legal
rights and protections, and grievances. 40
pages. Free.
American Association
of Retired Persons (AARP)
601 E. St., N.W.
Washington, DC 20049
1-800-424-3410
Web site: http://www.aarp.org

Pacific Business Group on Health Web
Site. Offers helpful information about
choosing a health plan and evaluating HMOs.
Includes consumer and physician ratings of
California HMOs.
Web site: http://www.healthscope.org

Your Guide to Managed Care. A 15page on-line guide to choosing health care
coverage. Part of an on-line series published
by Health Pages.
Web site: http://www.thehealthpages.com

Families USA. Offers an in-depth resource
list and information clearinghouse on managed care.
Web site: http://www.familiesusa.org

Healthfinder—
http://www.healthfinder.gov—provides
links to reliable health information from
the Federal Government and its many
partners.

11

Choosing
Health Plan
a

NOTES

12

Choosing
Doctor
a

It is important to choose your doctor with care, because quality varies. For
example, the Pacific Business Group on Health asked patients of California doctors’ groups how they rated their care. The results? More than 80 percent of the patients said they were satisfied with their care.
Quick-Check
But fewer than two-thirds were happy with the ease of
for Quality
getting that care.
Look for a doctor who:
This chapter can help you choose a primary care
■ Is rated to give quality care.
doctor who will meet your needs and give you
■ Has the training and background that meet your needs.
quality care. The information also may be useful
■ Takes steps to prevent illness— for
in choosing any specialists you might need.

✔

example, talks to you about
quitting smoking.

Primary care doctors are specially trained to
serve as your main doctor over the long term.
They provide your medical and health care, help
■ Is part of your health plan, unless
you stay healthy, and help to manage your care.
you can afford to pay extra.
Your primary care doctor can refer you to special■ Encourages you to ask questions.
ists (doctors who treat only certain parts of the body,
■ Listens to you.
conditions, or age groups) if you need them.
■ Explains things clearly.
■ Has privileges at the hospital
of your choice.

■ Treats you with respect.

Internists and family physicians are the two largest groups
of primary care doctors for adults. Many women see obstetricians/gynecologists for some or all of their primary care needs. Pediatricians and
family practitioners are primary care doctors for many children.
Physician assistants, nurse practitioners, and certified nurse midwives are
trained to deliver many aspects of primary care. Physician assistants must
practice in partnership with doctors. Nurse practitioners and certified nurse
midwives can work independently in some States, but not others.

Doctors and Health Plans
If you already are in a health plan, your choices may be limited to doctors
who participate in the plan. But if you have a choice of plans, you may want
to first think about which doctor(s) you would like to use. Then, you may be
able to choose a plan that has your choice of doctor(s).

13

Choosing
Doctor
a

Decide What You Want and Need in a Doctor.
What is most important to you in a doctor? A few ideas are listed below. Add
your own to create a list that will help you choose a doctor who is right for you.

■ My doctor must be highly rated by a consumer or other group. (You will
want to find out who did the ratings. Is the information reliable? Who
collected it? Does the group have something to gain from the ratings?)

■ My doctor needs to have experience with my condition(s): (Research shows
that doctors who have a lot of experience with a condition tend to have
better success with it.)

■ I want a doctor who has privileges (is permitted to practice) at the hospital
of my choice:

■ My doctor must be part of my health plan.
■
Make a List of Doctors.
• If you are in a managed care plan, check the plan’s list of doctors first.
• Ask doctors or other health professionals who work with doctors, such as
hospital nurses.
• Check the “Physician Select” service of the Web site of the American Medical
Association. This can give you lists of doctors, by specialty, who practice near
you. You can also check on training and board certification:
http://www.ama-assn.org.
• Call a doctor referral service at a hospital. But keep in mind that these
services usually refer you to any of the doctors on the staff of that hospital.
The services do not have information on the quality of care these
doctors provide.
• Some local medical societies offer lists of doctors who are members. Again,
these lists do not have information on the quality of care these doctors provide.
• Ask family, friends, neighbors, and co-workers.
14

Choosing
Doctor
a

Write your list here.
NAME

PHONE #

Check on Quality.
Once you have a list of doctors, there are several ways to check on their skills
and knowledge, and the quality of care they provide:
• Find out if a consumer or other group has rated doctors in the area where
you live. (Again you will want to find out how reliable the ratings are.)
• Information on doctors in some States is available on the Internet at
http://www.docboard.org. This Web site is run by Administrators in
Medicine—a group of State medical board directors.
• The American Board of Medical Specialties (800-733-2267) can tell you if
the doctor is board certified. “Certified” means that the doctor has completed a training program in a specialty and has passed an exam (board) to
assess his or her knowledge, skills, and experience to provide quality
patient care in that specialty. Primary care doctors also may be certified
as specialists. You can also check the Web site at
http://www.certifacts.org. (Note: While board certification is a good
measure of a doctor’s knowledge, it is possible to receive quality care from
doctors who are not board certified.)
• Call the American Medical Association (AMA) at 312-464-5000 for information on training, specialties, and board certification about many
licensed doctors in the United States. This information also can be found
in “Physician Select” at AMA’s Web site: http://www.ama-assn.org.

Contact the Doctors’ Offices.
When you have found a few names of doctors you might want to try, call their
offices. The first thing to find out is whether the doctor is covered by your
health plan and is taking new patients. If the doctor is not covered by your
plan, are you prepared to pay the extra costs?
Below are some questions you might want to ask the office manager or other
staff. You may have some additional questions. Note that some of these items
might have more to do with the health plan than with the doctor’s office.

15

Choosing
Doctor
a

Things to find out from
office staff:
Which hospitals does the
doctor use?
What are the office hours
(when is the doctor available
and when can I speak to
office staff)?
Does the doctor or someone
else in the office speak the
language that I am most
comfortable speaking?
How many other doctors
“cover” for the doctor when
he or she is not available?
Who are they?
How long does it usually take
to get a routine appointment?
How long might I need
to wait in the office before
seeing the doctor?
What happens if I need to
cancel an appointment? Will
I have to pay for it anyway?
Does the office send
reminders about prevention
tests—for example, Pap smears?
What do I do if I need
urgent care or have
an emergency?
Does the doctor (or a nurse
or physician assistant) give
advice over the phone for
common medical problems?
16

Doctor A

Doctor B

Doctor C

Choosing
Doctor
a

You may also want to talk briefly with the doctor by phone or in person.
Ask if you are able to do this and if there is a charge.
The next step is to schedule a visit with your top choice. During that first visit
you will learn a lot about just how easy it is to talk with the doctor. You will also
find out how well the doctor might meet your medical needs. Ask yourself: Did
the doctor...

■ YES ■ NO
2. Really listen to my questions?
■ YES ■ NO
3. Answer in terms I understood?
■ YES ■ NO
4. Show respect for me?
■ YES ■ NO
5. Ask me questions?
■ YES ■ NO
6. Make me feel comfortable?
■ YES ■ NO
7. Address the health problem(s) I came with?
■ YES ■ NO
8. Ask me my preferences about different kinds of treatments? ■ YES ■ NO
9. Spend enough time with me?
■ YES ■ NO

1. Give me a chance to ask questions?

Trust your own reactions when deciding whether this doctor is the right one
for you. But you also may want to give the relationship some time to develop.
It takes more than one visit for you and your doctor to get to know each other.

Talking with your Doctor
Research has shown that patients who have a good relationship with their
doctors tend to be more satisfied with their care—and to have better results.
Here are some tips to help you and your doctor become partners.
Give information. Don’t wait to be asked!
• You know important things about your symptoms and your health
history. Tell your doctor what you think he or she needs to know.
• It is important to tell your doctor personal information—even if it makes
you feel embarrassed or uncomfortable.
• Bring a “health history” list with you (and keep it up to date). You can
use the form on page 20 of this guide. You might want to make a copy
of the form for each member of your family.
• Always bring any medicines you are taking, or a list of those medicines
(include when and how often you take them). Talk about any allergies or
reactions you have had to your medicines.

17

Choosing
Doctor
a

• Tell your doctor about any natural or alternative medicines or treatments.
• Bring other medical information, such as x-ray films, test results, and
medical records.
Get information.
• Ask questions. If you don’t, your doctor may think you understand
everything that was said.
• Write down your questions before your visit. List the most important
ones first to make sure they get asked and answered.
• You might want to bring someone along to help you ask questions. This
person can also help you understand and/or remember the answers.
• Ask your doctor to draw pictures if that might help to explain something.
• Take notes.
• Some doctors do not mind if you bring a tape recorder to help you
remember things. But always ask first.
• Let your doctor know if you need more time. If there is not time that
day, perhaps you can speak to a nurse or physician assistant on staff.
Or, ask if you can call later to speak with someone.
Take information home.
• Ask for written instructions.
• Your doctor also may have brochures and audio and videotapes that can
help you. If not, ask how you can get such materials.
Once you leave the doctor’s office, follow up.
• If you have questions, call.
• If your symptoms get worse, or if you have problems with your medicine,
call.
• If you had tests and do not hear from your doctor, call for your
test results.
• If your doctor said you need to have certain tests, make appointments at
the lab or other offices to get them done.
• If your doctor said you should see a specialist, make an appointment.
18

Choosing
Doctor
a

Urgent or Emergency Care Centers
What if you get sick at night, on a holiday, or over the weekend?—You can’t get to your
doctor, but you’re not sick enough to go to the emergency room. There may be an “urgent”
or “emergency” care center near you. These centers are open long hours every day to handle problems that are not life threatening. But they are no substitute for a regular primary
care doctor.
To make sure an urgent or emergency care center provides quality care, call your health
plan or visit the center to find out:
• If your health plan will cover your care there.
• If it is licensed. Then check to see if it is accredited by a group such as the Joint
Commission on Accreditation of Healthcare Organizations (telephone 630-792-5800;
Web site http://www.jcaho.org) or the Accreditation Association for Ambulatory
Healthcare (telephone 847-676-9610, Web site http://www.aaahc.org). The accreditation
certificate should be posted in the facility.
• How well trained and experienced the center’s health care professionals are.
• If the center is affiliated with a hospital. If it is not, find out how the center will handle
any emergency that could happen during your visit.

SOURCES OF ADDITIONAL INFORMATION

Talking With Your Doctor: A Guide
for Older People. Suggests ways to dis-

Personal Health Guide and Child
Health Guide. Put Prevention Into

cuss health concerns, medicines, and issues
important to older people. 29 pages. Free.
National Institute on Aging
Information Center
Building 31, Room 5C27
31 Center Drive MSC 2292
Bethesda, MD 20892-2292
301-496-1752; TTY 1-800-222-4225
Web site: http://www.nih.gov/nia

Practice (PPIP) encourages Americans to get
the preventive care they need. Two patient
booklets help you keep track of preventive
services: Free.
Agency for Health Care Policy
and Research
Publications Clearinghouse
P.O. Box 8547
1-800-358-9295
Web site: http://www.ahcpr.gov/consumer

Talking With Your Doctor. Focuses on a
healthy doctor-patient relationship and
suggests questions for patients to ask their
doctor. Written for cancer patients but also
helpful to others. 6 pages. Free.
American Cancer Society
1-800-ACS-2345
Web site: http://www.cancer.org

Health Care’s Front Line: Primary
Care Physicians. Discusses choosing a
primary care doctor and making the most of
the first visit. Part of a series published by
the Health Pages’ on-line magazine.
Web site: http://www.thehealthpages.com

Personal Health History. A confidential
form that you can fill out and use to track
your health and medicine history is on the
American Medical Association Web site.
Web site: http://www.ama-assn.org
(Click on Search, and enter “personal health
history.”)
Healthfinder—
http://www.healthfinder.gov—provides
links to reliable health information from
the Federal Government and its many
partners.

19

Choosing
Doctor
a

Your Personal Health History

Use this form to keep track of your health history. Take it with you to your doctor appointments
to help keep your doctor up-to-date.
I WAS
INhospital
THE HOSPITAL
FOR (List conditions):
Date
1.1.I was
in the
for:

2.2.I have
had these
I HAVE
HADsurgeries:
THESE SURGERIES:

Date

3. I HAVE HAD THESE Injury/Condition
INJURIES/CONDITIONS/ILLNESSES:

Year
Date

4. I HAVE THESE ALLERGIES (List type of allergy—food, medicine, etc.—and reaction):

20

Choosing
Doctor
a

Your Personal Health History
5. I HAVE HAD THESE IMMUNIZATIONS (SHOTS):
(Note: In the list below, the names of the shots follow the names of the diseases they prevent.)
For children:

Suggested age

Hepatitis B (HBV)

Dose 1: Birth to 2 months

Date(s) received

Dose 2: 2 months to 4 months
Dose 3: 6 months to 18 months
Dose 1 or 3: 11 years to 12 years
Polio (IPV)

Dose 1: 2 months
Dose 2: 4 months
Dose 3: 6 months to 18 months
Dose 4: 4 years to 6 years

Haemophilus Influenzae type B (Hib) Dose 1: 2 months
Dose 2: 4 months
Dose 3: 6 months
Dose 4: 12 months to 15 months
Diphtheria, Tetanus, and
Pertussis ( DTaP, Td)

Dose 1: 2 months
Dose 2: 4 months
Dose 3: 6 months
Dose 4: 15 months to 18 months
Dose 5: 4 years to 6 years
Td Once: 11 years to 16 years

Measles, Mumps, Rubella (MMR)

Dose 1: 12 months to 15 months
Dose 2: 4 years to 6 years
or Dose 2: 11 years to 12 years

Chickenpox (Varicella) (VZV)

Once: 12 months to 18 months
or once: 11years to 12 years

21

Choosing
Doctor
a

Your Personal Health History
Pneumococcal Disease (Prevnar™)

Dose 1: 2 months
Dose 2: 4 months
Dose 3: 6 months
Dose 4: 12 months to 15 months

Hepatitis A

Once: 2 years to 12 years
in selected areas

For adults:

Suggested age

Date(s) received

Influenza

Every year starting at age 65

Pneumococcal

Once at age 65

Tetanus (Td)

Every 10 years

6. I TAKE THESE MEDICINES/SUPPLEMENTS (Bring with you, if possible):

7. MY FAMILY MEMBERS (PARENTS, BROTHERS, SISTERS, GRANDPARENTS)
HAVE/HAD THESE MAJOR CONDITIONS:

8. I SEE THESE OTHER HEALTH CARE PROVIDERS:
Name

22

Why I see them

Choosing
Treatments
Research shows that millions of Americans receive treatments that are unnecessary, costly, and even harmful to their health. On the other hand, millions of
Americans do not get the treatments they need.
Study after study has found that the use of certain treatments varies
widely—from region to region, State to State, and city to city.
Quick-Check
But there are even large differences in the use of treatments
for Quality
When choosing a treatment,
within a single health plan or hospital, or by a single doctor.
make sure you understand:
That is why it is very important to work closely with
■ What your diagnosis is.
your doctor when treatment decisions need to be made.
■ Whether treatment is really
Make sure your doctor knows your questions, conneeded at this time.
cerns, and preferences. Ask your doctor if the treat■ What your treatment options are.
■ Whether the treatment options are ments he or she recommends are based on the latest
based on the latest scientific
scientific evidence.

✔

evidence.

If you understand and feel comfortable with your treatment plan, you are more likely to do your part to make it
work. And, research shows that people who are actively
involved in their own health care tend to get better results.

■ The benefits and risks of each
treatment.
■ The cost of each
treatment.

Learning About the Problem.
The first step in getting the right treatment is to tell your doctor what’s going on.
This information might include:
• Your symptoms:
• When they first started:
• When they occur:
• Are they getting better? Worse?
• What makes them better? Worse?
• Are they affecting eating, sleeping, or other activities? How?
• Medicines you take:
.
23

Choosing
Treatments
Before a treatment decision is made, your doctor needs to make a diagnosis.
Medical tests are an important way to help your doctor learn about the problem. It is
important to make sure that any tests your doctor suggests are appropriate for you.

Medical Tests
Doctors order blood tests, x-rays, and other tests to help diagnose medical
problems. Perhaps you do not know why you need a particular test or you
don’t understand how it will help you. Here are some questions to ask:
• How is the test done?

• What kind of information will the test provide?

• Is this test the only way to find out that information?

• What are the benefits and risks of having this test?

• How accurate is the test?

• What do I need to do to prepare for the test? (What you do or don’t do may
affect the accuracy of the test results.)

• Will the test be uncomfortable?

• How long will it take to get the results, and how will I get them?

24

Choosing
Treatments

Medical Tests (continued)
• What’s the next step after the test?

One study found that anywhere from 10 percent to 30 percent of Pap smear test
results that were called “normal” were not. Errors such as this can lead to a
wrong or delayed diagnosis.
You want your tests to be done the right way, and you want accurate results.
What can you do?
• For tests your doctor sends to a lab, ask which lab he or she uses, and why.
You may want to know that the doctor chooses a certain lab because he or she
has business ties to it. Or, the health plan may require that the tests go there.
• Check to see that the lab is accredited by a group such as the College of
American Pathologists (800-323-4040) or the Joint Commission on
Accreditation of Healthcare Organizations (telephone 630-792-5000; Web
site http://www.jcaho.org).
• If you need a mammogram, make sure the facility is approved by the Food
and Drug Administration. You can find out by checking the certificate in
the facility. Or, call 800-4-CANCER 9:00 a.m.-4:30 p.m. EST to find out
the names and locations of certified facilities near you.
What about the test results?
• Do not assume that no news is good news. If you do not hear from your
doctor, call to get your test results.
• If you and your doctor think the test results may not be right, have the test
done again.

Getting the Diagnosis.
When your doctor has decided what your problem is, he or she will give you a
diagnosis. But you should know that reaching a diagnosis can be hard. Sometimes
it can take a long time. And sometimes it is hard to find out exactly what is
wrong.
Ask your doctor to explain what you have and how it might affect you and your
family.
• What is the diagnosis?
25

Choosing
Treatments
• What is my prognosis (outlook for the future)?

• What changes, if any, will I need to make in my daily life?

• Is there a chance that someone else in my family might get the same condition?

• Will I need special help at home for my condition? If so, what type of help?

Ask for materials you can take home. You also might want to find out if there
are any support groups for people with your condition.

Looking at the Options.
The next step is for you and your doctor to look at your treatment options.
Your doctor may recommend one or more of the following:
• Behavior change (for example: eating a healthier diet, getting more
exercise, quitting smoking).
• Prescription medicine.
• Non-prescription (“over-the-counter”) medicines.
• Surgery.
• Rehabilitation (such as physical therapy).

Support
“Self-help” groups offer support to people with disabilities, cancer, and many other health
problems. The groups are made up of people who have “been there” and who share experiences and information.
Call the American Self-Help Clearinghouse for information on national groups. It also can
refer you to any State or local self-help clearinghouses in your area. If you want to start
your own self-help group, the Clearinghouse has information to help you.
To contact the American Self-Help Clearinghouse:

26

Call:

973-625-3037
or, if calling from New Jersey only, 1-800-367-6274

Write:

American Self-Help Clearinghouse
St. Clare’s Health Services
25 Pocono Road, Denville, NJ 07834-2995

Visit Web site:

http://www.mentalhelp.net/selfhelp/

Choosing
Treatments
• Other treatments (for example, chiropractic services, massage, or acupuncture).
• “Watchful waiting.” (You and your doctor keep track of your symptoms and watch
for any changes. If there are changes, then treatment might be the next step.)
Not all treatments have been proven by research studies to work—or to be the best
treatment for what you have. “Clinical practice guidelines” can help doctors and
patients make the right treatment choices for some conditions. Some of these
guidelines are based on scientific evidence about which treatments work for
certain conditions and which do not. Ask your doctor if there are evidencebased guidelines on treatments for your condition.
Ask about any books or special materials that can help you decide which treatment is best for you. For example, “shared decisionmaking programs” use
video, audio, and computer graphics to help patients make decisions based on
science and on their own values and preferences. Self-help groups, patient organizations (such as the American Cancer Society and the American Diabetes
Association), the Internet, and your library are other sources of information.
All treatments have benefits and risks. To learn more about them you may want
to ask your doctor:
• What is the recommended treatment? Are there other choices?

• What are the chances the treatment will work?
• What are the expected results? When will I see them?

• What are the risks?

• What are the benefits?

• Are there any side effects? (Most treatments have them.) What can be done
about them?

• Is the treatment painful? How can the pain be controlled?

27

Choosing
Treatments
• What happens if I choose to have no treatment at all?

• How much does the treatment cost? Will my health plan pay?

Once you have the answers to these questions, you might want to make a chart of
“Benefits and Risks” or “Pros and Cons” to help you decide if the treatment is
right for you. Here is a sample chart:
BENEFITS (PROS)

RISKS (CONS)

Treatment has worked well for
others with my condition.

Some minor side effects (rash,
stomach upset) could be troubling.

The medicine only needs to be taken
once a day.

The medicine is costly.

No major side effects are expected.
What Can You Do to Help the Treatment Work?
• Ask about anything you do not understand.
• Follow the doctor’s directions. If you have a problem with the directions, tell
the doctor—the sooner, the better.
• If you have made any changes in the treatment plan, tell the doctor.
• If you feel worse, have new symptoms, or have side effects from the treatment, call your doctor.

Making Decisions About Surgery
Some surgery has to be done right away. But most surgery is not an emergency. That means you have time to talk with your doctor and decide what is
best for you.
No surgery, not even minor surgery, is risk-free. To decide if a procedure is
right for you, learn about it and its possible benefits and risks. Research shows
that patients who know the facts about surgery and other treatments can better
work with their doctors to make decisions based on science and on what the
patient prefers. The result? A more satisfied patient.
28

Choosing
Treatments
Here are some questions you may want to ask your doctor or surgeon:
• Do I really need this surgery? Is there some other way to treat my condition?
• What will happen if I wait until later to have surgery? Or never have it at all?
• How often does this type of surgery help my kind of problem? How much
does it help?
• Where will the surgery be performed?
• Does the surgeon, hospital, or surgery center have a lot of experience
with this kind of procedure?
• Is the surgeon experienced and qualified to perform the surgery?
• What complications or side effects might I have?
• What kind of pain might I have? How will it be treated?
• How long will it take me to recover? Will I need help at home? What kind
of help?
• How much does the surgery cost?
• Will my health plan pay?
Getting a Second Opinion
A “second opinion” is when another doctor gives his or her views about what
you have and how it should be treated. A second opinion can help you
decide whether the surgery is right for you at this time. Your doctor and surgeon should welcome your request for a second opinion. Your health plan
may even require one for some types of surgery.
You can ask your doctor, health plan, a local medical school, or local medical
society for help in finding someone to give you a second opinion. But first
check to see if your health plan covers second opinions.
29

Choosing
Treatments
Ambulatory Surgery Centers
Today more and more surgeries are done in places other than hospitals. These are “in and
out” (ambulatory) surgery centers, where you may stay for a few hours or up to one night.
If you plan to have surgery at such a center, call your health plan or visit the center to find
out:
• If your health plan will cover your care there.
• If it is licensed. Then check to see if it is accredited by a group such as the Joint
Commission on Accreditation of Healthcare Organizations (telephone 630-792-5800;
Web site http://www.jcaho.org) or the Accreditation Association for Ambulatory
Healthcare (847-676-9610). The accreditation certificate should be posted in the facility.
• How well trained and experienced the center’s health care professionals are.
• If the center is affiliated with a hospital. If it is not, find out how the center will handle
any emergency that could happen during your visit.

SOURCES OF ADDITIONAL INFORMATION

Be Informed: Questions to Ask Your
Doctor Before You Have Surgery. A list

FDA Guide to Choosing Medical
Treatments. Designed to help consumers

and in-depth discussion. 12 pages. Free.

avoid fraud and deception when choosing medical treatment. Use publication number (Reprint
95-1223) when ordering. 6 pages. Free.
Food and Drug Administration
Office of Consumer Inquiries: HFE-88
5600 Fishers Lane
Rockville, MD 20857
301-443-3170
Web site: http://www.fda.gov

Prescription Medicines and You.
Prepared by the Agency for Healthcare
Research and Quality and the National
Council on Patient Information and
Education. Includes tips for getting involved
in your treatment, asking the right questions
about your prescriptions, and keeping track of
your medicines. 17 pages. Free.
The National Guideline Clearinghouse will
make clinical practice guidelines available to
the public via the World Wide Web. The
Clearinghouse was developed by AHCPR,
the American Medical Association, and the
American Association of Health Plans.
Web site: http://www.guideline.gov.

30

Taking Part in Clinical Trials: What
Cancer Patients Need to Know. This
booklet by the National Cancer Institute
describes how clinical trials work, and their possible benefits and drawbacks. 18 pages. Free.
Cancer Information Service:
1-800-4-CANCER (1-800-422-6237)
9:00 a.m.-4:30p.m. EST. Also available on
the new Clinical Trials Web site:
http://cancertrials.nci.nih.gov

Choosing
Treatments
When You Need an Operation. This
brochure by the American College of
Surgeons covers how to assess a surgeon’s
qualifications, whether to seek a second opinion, and informed consent and cost issues. It
and 12 other informational brochures are
available free from:
The American College of Surgeons
Office of Public Information
633 N. Saint Clair Street
Chicago, IL 60611-3211
312-202-5391
Web site: http://www.facs.org
The Web site of the American Medical
Association offers a helpful on-line guide to
common radiology tests. Included are
descriptions and actual images of a CT scan,
fetal ultrasound, MRI, mammography, and
x-ray.
Web site:http://www.ama-assn.org/insight/
gen_hlth/rad/rad.htm

Information about women’s health, men’s
health, and treatments for arthritis, diabetes,
and other conditions is available from the
Health Pages’ on-line magazine. Web site:
http://www.thehealthpages.com/article5.htm

Healthfinder—
http://www.healthfinder.gov—provides
links to reliable health information from
the Federal Government and its many
partners.

NOTES

31

Choosing
Treatments
NOTES

32

Choosing
Hospital
a

How can you choose the best quality hospital for the care you need? It is important to consider quality, because research shows that some hospitals simply do a
better job than others. For example, we know that hospitals that do a greater
number of the same surgeries have better outcomes for their patients. The following questions can help you make the best choices.
NOTE: You may not have a choice right now because of your health
plan or doctor. But keep these questions in mind for when
you might make a change.
Quick-Check

for Quality ✔

Look for a hospital that:

1. Does the hospital meet national quality

■ Is accredited by the Joint Commission
on Accreditation of Healthcare
Organizations.

standards? ■ YES ■ NO

Hospitals can choose to be surveyed by the
■ Is rated highly by State or consumer
Joint Commission on Accreditation of
or other groups.
Healthcare Organizations (JCAHO) to make
■ Is one where your doctor has
sure they meet certain quality standards. The
privileges, if that is important to you.
standards address the quality of staff and
■ Is covered by your health plan.
equipment, and—most recently—the hospital’s
■ Has experience with your condition.
success in treating and curing patients. If a hospi■ Has had success with your condition.
tal meets those standards, it becomes accredited
■ Checks and works to improve
its own quality of care.
(gets a “seal of approval”). Reviews are done at least
every 3 years. Most hospitals participate in this program.
The JCAHO prepares a performance report on each hospital that it surveys. The
report lists:
• Accreditation status (six levels—from the lowest, “Not Accredited,” to the
highest, “Accredited with Commendation”).
• Date of the survey.
• Evaluation of the key areas reviewed during the survey.
• Results of any followup activity.
• Areas needing improvement.
• Comparison with national results.
You can order JCAHO’s performance reports free of charge by calling
630-792-5800. Or, check the JCAHO’s Web site at http://www.jcaho.org for a
hospital’s performance report or for its accreditation status.
33

Choosing
Hospital
a

2. How does the hospital compare with others in my area?
One important way to learn about hospital quality is to look at hospital report
cards developed by States and consumer groups. A recent study about such
reports found that besides helping consumers make informed choices, they also
encourage hospitals to improve their quality of care. This is a very good reason
to look for and use consumer information about hospitals. Here are some ways
to find such information:
• Some States—for example, Pennsylvania, California, and Ohio—have laws
that require hospitals to report data on the quality of their care. The information is then given to the public so consumers can compare hospitals.
• Some groups gather information on how well hospitals perform and how
satisfied their patients are. An example is the Cleveland Health Quality
Choice Program, which is made up of businesses, doctors, and hospitals.
• Consumer groups publish guides to hospitals and other health care choices
in various cities.
Find out what kind of information is available where you live by calling your State
department of health, health care council, or hospital association. Also, ask your
doctor what he or she thinks about the hospital.

3. Does my doctor have privileges (is permitted to admit patients) at the
hospital? ■ YES ■ NO
If not, you would need to be under the care of another doctor while at the hospital.

4. Does my health plan cover care at the hospital? ■ YES ■ NO
If not, do you have another way to pay for your care?

If going to a certain hospital is important to you, keep that
in mind when choosing a doctor and/or health plan. In
general, you will go to the hospital where your doctor has
“privileges.”

34

Choosing
Hospital
a

5. Does the hospital have experience with my condition? ■ YES ■ NO
For example, “general” hospitals handle a wide range of routine conditions, such as
hernias and pneumonia. “Specialty” hospitals have a lot of experience with certain
conditions (such as cancer) or certain groups (such as children). You may be able to
choose General Hospital “X” for gallbladder surgery, Specialty Hospital “Y” if you
need care for a heart condition, and Specialty Hospital “Z” for your children.
You also may want to find out if the hospital has a special team of health professionals that works with people with your condition or treatment.

6. Has the hospital had success with my condition? ■ YES ■ NO
Research shows that hospitals that do many of the same types of procedures tend
to have better success with them. In other words, “practice makes perfect.” Ask
your doctor or the hospital if there is information on:
• How often the procedure is done there.
• How often the doctor does the procedure.
• The patient outcomes (how well the patients do).
Also, some health departments and others publish reports on “outcomes studies”
about certain procedures. These studies show, for example, how well patients do
after having heart bypass surgery. Such studies can help you compare which
hospitals and surgeons have had the most success with a procedure.

7. How well does the hospital check and improve on its own
quality of care?
More and more hospitals are trying to improve the quality of their care. One
way is to keep track of patient outcomes for certain procedures. Another way is
to keep track of patient injuries and infections that occur in the hospital. By
finding out what works and what doesn’t, the hospital can improve the way
it treats patients.
Ask the hospital quality management (or assurance) department how it monitors
and improves the hospital’s quality of care. Also, ask for any patient satisfaction
surveys the hospital has done. These will tell you how other patients have rated
the quality of their care.

35

Choosing
Hospital
a

SOURCES OF ADDITIONAL INFORMATION

Hospital Select. An on-line hospital loca-

All Hospitals Are Not Created Equal.

tor that has basic information on all U.S.
hospitals: size, capabilities, accreditation.
The site also has links to the American
Medical Association home page that lists
physicians and specialists.
Web site: http://www.hospitalselect.com

Information and questions to ask to help you
choose the hospital that best suits your
needs. Part of a series published by Health
Pages’ on-line magazine.
Web site: http://www.thehealthpages.com/
articles/ar-hosps.html

A Patient’s Bill of Rights. Available from

Choosing a Hospital and Hospital
Quality Checklist. On-line Web site

the American Hospital Association. Free.
Telephone: 312-422-3000
Web site: http://www.aha.org (Click on
Resource Center; go to Search at bottom of
page; type in Patient’s Bill of Rights.) Also
available from Fax on Demand, at 312-4222020; document number 471124.

offered by the Pacific Business Group on
Health .
Web site: http://www.healthscope.org/
hospital/quality.asp
Healthfinder—
http://www.healthfinder.gov—provides
links to reliable health information from
the Federal Government and its many
partners.

NOTES

36

Choosing
Long-Term Care
“Long-term care” means helping people of any age with their medical needs or
daily activities over a long period of time. Long-term care can be provided at
home, in the community, or in various types of facilities. This section deals
mainly with older people who need long-term care. However,
the information also may be useful for younger people with
disabilities or illnesses that require long-term care.
Quick-Check

for Quality ✔

Look for long-term care that:
■ Has been found by State
agencies, accreditors, or others to
provide quality care.
■ Has the services you need.
■ Has staff that meet your needs.
■ Meets your budget.

When you look for long-term care, it is important
to remember that quality varies from one place or
caregiver to another.
It is also important to think about long-term care
before a crisis occurs. Making long-term care
decisions can be hard even when planned well
in advance.

Research shows that to make the best choices, you
need to think about:
• What your options are.
• Whether they meet your or your family member’s needs (physical, medical,
emotional, financial, etc.).
• How to find the highest quality care.

Types of Long-Term Care
Research shows that many people do not know about or understand long-term care
options. Following are brief descriptions of the major types of long-term care:
Home care can be given in your own home by family members, friends,
volunteers, and/or paid professionals. This type of care can range from help with
shopping to nursing care. Some short-term, skilled home care (provided by a nurse
or therapist) is covered by Medicare and is called “home health care.” Another type
of care that can be given at home is hospice care for terminally ill people.
Community services are support services that can include adult day
care, meal programs, senior centers, transportation, and other services. These
can help people who are cared for at home—and their families. For example,
adult day care services provide a variety of health, social, and related support
services in a protective setting during the day. This can help adults with impairments—such as Alzheimer’s disease—continue to live in the community. And it
can give family or friend caregivers a needed “break.”

37

Choosing
Long-Term Care
Supportive housing programs offer low-cost housing to older people
with low to moderate incomes. The Federal Department of Housing and Urban
Development (HUD) and State or local governments often develop such housing
programs. A number of these facilities offer help with meals and tasks such as
housekeeping, shopping, and laundry. Residents generally live in their own
apartments.
Assisted living provides 24-hour supervision, assistance, meals, and
health care services in a home-like setting. Services include help with eating,
bathing, dressing, toileting, taking medicine, transportation, laundry, and housekeeping. Social and recreational activities also are provided.
Continuing care retirement communities (CCRCs) provide a full range
of services and care based on what each resident needs over time. Care usually
is provided in one of three main stages: independent living, assisted living, and
skilled nursing.
Nursing homes offer care to people who cannot be cared for at home or
in the community. They provide skilled nursing care, rehabilitation services,
meals, activities, help with daily living, and supervision. Many nursing homes
also offer temporary or periodic care. This can be instead of hospital care, after
hospital care, or to give family or friend caregivers some time off (“respite care”).
Another type of long-term care takes place in home-like settings called
Intermediate Care Facilities for the Mentally Retarded. They provide a wide
variety of services to mentally retarded and developmentally disabled people
from youth to old age. Services include treatment to help residents become as
independent as possible, as well as health care services.
You can learn about long-term care options in your area by contacting:
• The Eldercare Locator (1-800-677-1116, weekdays, 9.00 a.m. to 8.00 p.m.,
EST). This service can refer you to your Area Agency on Aging.
• Area Agencies on Aging provide information on a wide variety of
community-based services. Examples are meals, home care, adult day care,
transportation, housing, home repair, and legal services.
• Your State or local Long-Term Care Ombudsman (call the Eldercare
Locator for the number). Ombudsmen visit nursing homes and other longterm care facilities to check on and resolve complaints, protect residents’
rights, and give emotional support to lonely older people. A call to your
area Ombudsman can give you information on:
38

Choosing
Long-Term Care
- The most recent State survey (inspection) report of the facility.
- The number of outstanding complaints.
- The number and nature of complaints lodged in the last year.
- The results of recent complaint investigations.
• “Nursing Home Compare”
http://www.medicare.gov/nhcompare/home.asp—a Web site created by the
Health Care Financing Administration, which runs Medicare and Medicaid.
This site helps you locate nursing homes in your area. It also has inspection records for nursing homes that receive Medicare or Medicaid funds.
• Hospital discharge planners.
• Social workers (some can be “case managers” or “care managers,”
who can help you coordinate long-term care services).
• Doctors and other health care professionals.
• Local nursing facilities.
• Volunteer groups that work with older people.
• Clergy or religious groups.
• Family and friends.

There are three important questions to ask yourself when deciding
about long-term care for yourself or a loved one:
1. What kind of services do I need?
2. How will I pay for these services?
3. How can I choose the best quality services?

What kind of services do I need?
Think of long-term care as a menu of services. A person may need only one or a
few kinds of services. Or, several kinds may be needed over the course of a
person’s older years.
To help find out what kind of services you or a loved one need, check the items
below that apply. Keep in mind that these needs may change over time.
Do you or your loved one need help with daily activities? Health care needs?
Both? You can use the chart on page 40 to help you identify the type(s) of longterm care that meet your needs.
This chart shows which types of long-term care services offer which kinds of
help. The “Relative Costs” information shows how costly the settings can be
when compared with each other.

39

Choosing
Long-Term Care
Help With Daily Activities

■ Shopping

■ Dressing

■ Preparing meals

■ Grooming

■ Eating

■ Going to the bathroom

■ Laundry and other housework

■ Remembering to take medicines

■ Home maintenance

■ Walking

■ Paying bills and other

■

money matters

■

■ Bathing

■

Health Care Needs ( as recommended by a doctor or other health
care provider)

■ Physical therapy

■ Alzheimer’s disease care

■ Speech therapy

■ Health monitoring (for diabetes,
for example)

■ Occupational therapy
■ Rehabilitation

■ Pain management

■ Medical nutritional therapy

■ Nursing care services

■ Oxygen

■ Other medical services provided
by a doctor or other clinician

■ Care for pressure

■

ulcers or other wounds

Home
Care

Community
Services

Supportive
Housing
Programs

Assisted
Living

*CCRC

Nursing
Homes

Help with
daily
activities

✔

✔

✔

✔

✔

✔

Help with
health care
needs

✔

✔

✔

Relative
Costs

Low to
High

High

High

Low to
Medium

*Continuing Care Retirement Communities

40

Low to
Medium

Medium
to High

Choosing
Long-Term Care
How will I pay for these services?
Long-term care can be very expensive. In general, health plans and programs do
not routinely cover long-term care at home or in nursing homes. Here is some
general information about long-term care coverage:
• Medicare is the Federal health insurance program for people age 65 and
older and for some disabled younger people. Medicare generally does not
pay for long-term help with daily activities. Medicare pays for very limited
skilled nursing home care after a hospital stay. If you need skilled care in
your home for the treatment of an illness or injury, and you meet certain
conditions, Medicare will pay for some of the costs of nursing care, home
health aide services, and different types of therapy.
• Medicaid is a Federal-State program that pays for health services and longterm care for low- income people of any age. The exact rules for who is
covered vary by State. Medicaid covers nursing home care for people who
are eligible. In some States, Medicaid also pays for some home and community services.
• Private Insurance. Medicare beneficiaries may supplement their policy
with insurance purchased from private organizations. Most of these policies—often called Medigap insurance or by a similar name— will help pay
for some skilled care, but only when that care is covered by Medicare.
Medigap is not long-term care insurance.
Commercial insurers offer private policies called long-term care insurance.
These policies may cover services such as care at home, in adult day care,
in assisted living facilities, and in nursing homes. But plans vary widely. If
you have such a policy, ask your insurer what it covers. If you think you
may need long-term care insurance, start shopping while you are relatively
young and healthy, and shop carefully.
• Personal Resources. You may need to use resources such as savings or life
insurance to pay for long-term care. Most people who enter nursing homes
begin by paying out of their own pockets. As their personal resources are
spent, many people who stay in nursing homes for a long time eventually
become eligible for Medicaid.

41

Choosing
Long-Term Care
Your State Health Insurance Program (SHIP) can give you general information
about Medicare, Medicaid, managed care plans, and the types of health insurance
that can supplement Medicare, including Medigap and long-term care insurance.
Counselors also can help you with questions about your medical bills, insurance
claims, and related matters. These services are free. To find the phone number
of the SHIP office in your State, call the Medicare Hotline at 1-800-633-4227.
Or, look at the consumer Web site for MPedicare services,
http://www.medicare.gov.

How can I choose the best quality services?
Here are some tips for choosing the kinds of long-term care people most often
use: home care (including home health care) and nursing homes.

Home Care
• In many States, home care agencies must be licensed. Check with your
State health department to see if your State requires it. If so, be wary if an
agency is not licensed.
• Ask if the agency is certified by Medicare. Medicare inspects home health
care agencies to assure they meet certain Federal health and safety requirements. Medicare will pay for services only if the agency is Medicareapproved and if the services are covered by Medicare.
• If the home health care agency is certified by Medicare, you can review its
survey report. Call the Medicare Hotline at 1-800-633-4227 and ask to be
referred to the Home Health Hotline for your State. You can request a copy
of the report from that hotline.
• Find out if the agency has been accredited (awarded a “seal of approval”)
by a group such as the Joint Commission on Accreditation of Healthcare
Organizations (630-792-5800); http://www.jcaho.org) or the Community
Health Accreditation Program (1-800-669-1656; http://www.chapinc.org).
• Contact your State or local consumer affairs office to see if any complaints
have been filed against a home care agency. Also ask about the outcome of
any complaint investigations.

42

• Whether you work with an agency or hire someone yourself, carefully check
the backgrounds of the people who will be coming into your home. Ask for
references who have worked with the agency or person. Call them, and ask
about their experiences. Would they use the agency or person again?

Choosing
Long-Term Care
• Does the home care worker have the necessary skills and training for your
needs? Ask to see training certificates. Make sure the worker knows how
to safely assist and care for patients.
• Does the agency have supervisors who check on the quality of care its
workers provide?
• How does the agency follow up on and resolve complaints?

Nursing Home Care
• All nursing homes that participate in Medicare or Medicaid are visited about
once a year by a team of trained inspectors. They check the home and the
care provided and prepare a survey report. You have a right to review the
report, which must be posted in the nursing home. Speak to the nursing
home administrator to learn more about any problems that appear on the
report. Ask if the problems have been corrected.
• Call your State or local Long-Term Care Ombudsman. Ombudsmen visit
nursing homes on a regular basis and know about each nursing home in
their area. You can ask about the latest survey report and about complaints
that have been filed. You can also ask what to look for when visiting local
nursing homes.
• Compare the inspection records of your top choices by visiting the
“Nursing Home Compare” Web site:
http://www.medicare.gov/nhcompare/home.asp.
• Some nursing homes have been accredited by a national group such as the
Joint Commission on Accreditation of Healthcare Organizations
(630-792-5800). It may be helpful to find out if the home participates in
this voluntary process and to learn the results.
• Location is very important. Is the nursing home close enough so that
family and friends can visit? Close enough for the resident’s personal
doctor to visit?
• The most important step is to visit—more than once—and look around. Go
at different times of the day—for example, first thing in the morning and at
mealtimes.
• Do residents seem to enjoy meals? Is there help for those who cannot eat
on their own? If possible, eat a meal at the facility.
• Is the home clean and free of odors? Is it pleasant?

43

Choosing
Long-Term Care
• Are residents clean, well groomed, and dressed appropriately for the season
and time of day? Are they involved in activities?
• Are staff friendly, helpful, and respectful?
• Talk to staff, residents, and families to find out what they think of the facility.
• Ask to see the area where physical therapy and other rehabilitation services
are provided.
• Is the nursing home experienced with special needs—for example, problems
with swallowing?
• Who provides the medical care?
• Which hospital(s) does the nursing home use?

NOTES

44

Choosing
Long-Term Care
SOURCES OF ADDITIONAL INFORMATION

A Guide to Choosing a Nursing
Home. Has sections on gathering information, visiting nursing homes, and residents’
rights and quality of life. Includes phone
lists for State ombudsmen, State survey
agencies, and insurance counseling. 47
pages. Free. Medicare: 1-800-633-4227
Web site:
http://medicare.gov/Publications/Search/
View/ViewPubList.asp?Language=English

Resource Directory for Older People.
The Administration on Aging and National
Institute on Aging offers lists of hundreds of
organizations, names, and phone numbers,
including State agencies on aging and State
long-term care ombudsmen programs. Not
available in print. Web site:
http://www.aoa.gov/default.htm

American Association of Homes and
Services for the Aging. Offers a series of
pamphlets on nursing homes, assisted living,
continuing care retirement communities,
community services, housing options for
older people, and understanding Medicare
managed care. Free.
1-800-675-9253
Web site: http://www.aahsa.org

How to Choose a Home Care Provider.
Explains who provides what kind of care, the
various services offered, who pays for services. Has billing and payment information.
Lists patients’ rights, accrediting agencies,
and State resources and information. Free.
National Association for Home Care
202-547-7424
Web site: http://www.nahc.org

Myths and Realities of Living in a
Nursing Home, How to Pay for
Nursing Home Care, What
Consumers Need to Know About
Private Long-Term Care, and Circle of
Care. A series of six pamphlets on selecting and paying for long-term care. Free.
For more than one copy: 1-800-663-7387
(packets of 25).
The American Health Care Association
1201 L St., NW
Washington, DC 20005-4014
202-842-4444
Web site: http://www.ahca.org
(Click on Consumer Information)

Nursing Home Life: A Guide for
Residents and Families. Includes firsthand accounts from residents and family
members. Topics include adjusting to nursing home life; services and staff; getting
what you need; and dealing with poor care.
Has useful appendices and resource lists.
44 pages. Free.
The American Association of Retired Persons
601 E. St., N.W.
Washington, DC 20049
1-800-424-3410
Web site: http://www.aarp.org

Choosing a Nursing Home and All
About Home Health are available on-line
from Health Pages. Web sites:
http://www.thehealthpages.com/articles/
ar-nrshm.html
http://www.thehealthpages.com/articles/
ar-homeh.html
Healthfinder—
http://www.healthfinder.gov—provides
links to reliable health information from
the Federal Government and its many
partners.

45

Health
Information

on the Internet

Are you looking for health information on the Internet but don’t know where to
start? Try Healthfinder at http://www.healthfinder.gov. The Healthfinder site
offers reliable consumer health information from the Federal Government and its
many partners. The site was developed by the U.S. Department of Health and
Human Services.
The Healthfinder site can help you quickly find the health information you want
by linking you to:
• Hundreds of Web sites with consumer health information.
• On-line publication catalogs and ordering information.
• On-line brochures and other documents.
• FAQS (frequently asked questions) on important health issues.
• Databases and search engines (Web sites that help you find information).

You may want to list some other helpful Web addresses that you find in this guide:

46

Quick-Check
for Quality ✔
When choosing a treatment,
make sure you understand:
■ What your diagnosis is.

Quick-Check
for Quality ✔
Look for a plan that:
■ Has been rated highly by its
members on the things that are
important to you.
■ Does a good job of helping people
stay well and get better.
■ Is accredited, if that is important
to you.

■ Whether treatment is really
needed at this time.
■ What your treatment options are.
■ Whether the treatment options are
based on the latest scientific
evidence.
■ The benefits and risks of each
treatment.
■ The cost of each
treatment.

■ Has the doctors and hospitals you
want or need.

✄

■ Provides the benefits you need.
■ Provides services where and
when you need them.

Quick-Check
for Quality ✔

■ Meets your budget.

Look for a hospital that:
■ Is accredited by the Joint Commission
on Accreditation of Healthcare
Organizations.

Quick-Check
for Quality ✔

■ Is rated highly by State or consumer
or other groups.
■ Is one where your doctor has
privileges, if that is important to you.

Look for a doctor who:

■ Is covered by your health plan.

■ Is rated to give quality care.

■ Has experience with your condition.

■ Has the training and background that meet your needs.

■ Has had success with your condition.

■ Takes steps to prevent illness— for
example, talks to you about
quitting smoking.

■ Checks and works to improve
its own quality of care.

■ Has privileges at the hospital
of your choice.
■ Is part of your health plan, unless
you can you afford to pay extra.
■ Encourages you to ask questions.

Quick-Check
for Quality ✔

■ Listens to you.

Look for long-term care that:

■ Explains things clearly.

■ Has been found by State
agencies, accreditors, or others to
provide quality care.

■ Treats you with respect.

■ Has the services you need.
■ Has staff that meet your needs.
■ Meets your budget.

47

U.S. Department of Health and Human Services
AHCPR Pub. No.99-0012
Updated July 2001

